Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 and 13-14 are objected to because of the following informalities:  
Regarding claim 5, please correct to recite “a first type of metal”.
Regarding claim 6, please correct to recite “the second type of metal”.
Regarding claim 7, please correct “that” to - - than - -.
Regarding claim 13, the language suggest that the plating is a first type of metal and a second type of metal. The language should be corrected to clarify that the first trace corresponds to a first type of metal and the plating corresponds to a second type of metal.  
Regarding claim 14, please correct “that” to - - than - -.
Appropriate correction is required.

Election/Restrictions
This application contains claims directed to the following patentably distinct species
 Species I. drawn to the embodiment of Fig. 3 and [0026] (corresponding to claim 8 and 15).
Species II. drawn to the embodiment of Figs. 4, 6 (corresponding to claims 1-7, 10-14, and 16-20.
Species III. drawn to an embodiment comprising a braided wire as discussed in [0022], [0032], and [0042] (corresponding to claims 8 and 15).
The species are independent or distinct because, though very similar in structure, the slight structural differences lead to functional limitations incompatible with one another causing an undue burden on the examiner. The examiner contacted the applicant for clarification via telephone on 4/29/2022. After a lengthy discussion, it remained unclear how Species I or III would be compatible with Species II, including the functional limitations laid out in independent claims 1 and 10, and concluded a restriction would be appropriate in order to advance prosecution and avoid lengthy 112(a) and/or 112(b) rejections.
Species I is for measuring migration between two traces of the same metal (see 0026]) which, prior to any corrosion or any other factors not disclosed in the spec, would have the same resistance and would therefore not be compatible with the limitations of claim 1 which identifies “in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure…”. As such, Species I is not consistent with claims 1 and 10. 
Species II comprises two traces formed with the same metal, but wherein one of the traces is plated with an additional metal. The traces with the plated metal exhibits a lower initial resistance prior to corrosion than the trace without the pated metal. As corrosion of the plated case occurs, the resistance increases until it matches the resistance of the other traces as outlined in claim 1. It is not clear how such a configuration would be applicable to measuring migration as taught in Species I.
Species III is purported as an alternative embodiment to Species II shown in Fig. 4, but it is not clear how the embodiment is configured to achieve a similar function, it is not clearly disclosed in the drawings, and appears to operate on completely different principals as that taught for Fig. 4. For example, it is unclear how one would be capable of determining a first and second resistance as disclosed in claim 1.  In contrast [0032] teaches, “For example, the cable may initially have a resistance of one value when information handling system 100 is new, and over time, the resistance may drift because of cable corrosion accelerated by electrolysis between the two metals.” This teaches making an initial measurement, then making an additional measurement at a later point in time and comparing to a threshold. It is not clear to the examiner how the operation of the braided cable embodiment of Species 3 is compatible with claim 1. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I and III are not clearly compatible with species II or the claims originally laid out as they require different configuration leading to different operating principles.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tony de Jong on 4/29/2022 a provisional election was made without traverse to prosecute the invention of Species II, claims 1-7, 10-14, and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8, 9, and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim recites, “prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces. First, it is unclear what is meant by “the updated first resistance and the updated second resistance” as an antecedent basis is not established for these components. Further, these components are not supported by the specification. In addition, it is unclear what the applicant means by “updated” in the context of the claim. Second, it is not obvious to the examiner as to how the resistance is measured after removing the voltage from the first and second traces. The system is a resistive system wherein the resistance is determined in accordance with Ohm’s law. It is unclear how the resistance is determined after removing the voltage. Further, the disclosure fails to disclose any embodiments which would be capable of determining the resistance when the voltage is not applied nor is obvious to the examiner to perform the method based on the embodiments enclosed. As best understood by the examiner, it may be possible to measure a voltage or current due to electrolytic processes which related to the resistances after a voltage has been removed, however, it is not clear how one is capable of determining resistances as recited in the claim based on the disclosure. It is also unclear if the limitations as claimed are omitting any additional necessary steps.
For the purpose of examination, the claims will be interpreted wherein a current is measured when the voltage is applied and a current is measured after the voltage is removed to determine the change in current due to the applied voltage which relates to the resistance of the traces.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US 2018/0284011 (Farkas) in view of Kessler et al. US 2018/0003615 (Kessler).

Regarding claim 1, Farkas teaches an information handling system (an information handling unit of Fig. 8; see [0002], [0049], [0050]), comprising: 
first and second lines of a differential pair (resistors 107a, 107b form first and second lines of a differential pair; see Fig. 1; see paras. [0024]-[0028]); and 
a baseboard management controller (BMC) coupled to the first and second lines (integrated corrosion sensor system 710 is coupled to provide digital dV measurement signals 132 (representative of corrosion occurring within chassis enclosure 804) to host processor 806 and/or other programmable integrated circuit such as BMC 817; see [0051], Fig. 8), the BMC to: 
periodically determine a first resistance of the first line and a second resistance of the second line (measurements are performed along the current paths based on a sensed differential voltage dV which relates to the resistances of the paths based on the drive current wherein measurements are performed on a continuous basis or during any desired time interval; see [0004], [0028], [0034]); 
detect corrosion within an enclosure of the information handling system (the voltage measurement dV relates to the resistances and is representative of corrosion occurring within chassis enclosure 804; see Fig. 8; [0008], [0051]); and 
provide a corrosion warning signal to a remote diagnostic system, wherein the corrosion warning signal indicates corrosion within the enclosure (corrosion information may be provided in the form of a warning to other remote components; see [0032]).
Farkas fails to teach determine whether the first resistance is substantially equal to the second resistance; in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure of the information handling system.
Kessler teaches determine whether the first resistance is substantially equal to the second resistance; in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure of the information handling system (a first resistor arm 101a includes a corroding resistor 103 formed with a significantly lower resistance such as copper such that in an initial uncorroded state the resistive arm 101a has a lower resistance and when the corrosion of corrosion element 103 reaches a certain point the corroding element 103 may effectively be an open circuit which would results in a resistance equal to the resistance of the second arm 102b; see Fig. 7; [0022], [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of determine whether the first resistance is substantially equal to the second resistance; in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure of the information handling system as taught in Kessler into Farkas in order to gain the advantage of two resistor arms wherein one resistor arm is sensitive to corrosion and has a resistance value lower than the resistance value of the second arm when no corrosion is present and an equivalent resistance when a sense resistor is sufficiently corroded, and wherein each of the resistive arms are subject to substantially the same background drift to effectively suppress or reject the common background drift which increases the signal to background noise ration without the need to take the sensor apparatus offline to perform calibration.

Regarding claim 2, Farkas teaches further comprising: an analog to digital converter (ADC) coupled to the BMC and the first and second lines (ADC 189 of the corrosion sensor monitor circuitry 104 is coupled to the lines 107a,b and incorporated into integrated corrosion sensor system 710 and coupled to the BMC 817; see Figs. 1, 7, and 8), the ADC to periodically measure a first voltage drop along the first line and a second voltage drop along the second line, wherein the first resistance is determined based on the first voltage drop and the second resistance is determined based on the second voltage drop (the ADC measures the differential voltage across the bridge which relates to the voltage drops along the first and second line in an obvious and equivalent matter to that claimed as the differential voltage relates to the difference between the voltages, the current, and the resistances in accordance with Ohm’s laws; see para. [0032]-[0034]).

Regarding claim 3, Farkas teaches wherein the first line is a first trace and the second line is a second trace on a printed circuit board (PCB) of the information handling system (the resistances are formed of conductive traces on a PCB of an information handling system; see [0023], [0049, [0050]; Figs. 1, 7, and 8).

Regarding claim 10, Farkas teaches a method, comprising: 
periodically determining a first resistance of a first line and a second resistance of a second line of a differential pair (measurements are performed along the current paths based on a sensed differential voltage dV which relates to the resistances of the paths based on the drive current wherein measurements are performed on a continuous basis or during any desired time interval; see [0004], [0028], [0034]) of an information handling system  (an information handling unit of Fig. 8; see [0002], [0049], [0050]); and 
generating, by a baseboard management controller (BMC), a signal that indicates the presence of corrosion (integrated corrosion sensor system 710 is coupled to provide digital dV measurement signals 132 (representative of corrosion occurring within chassis enclosure 804) to host processor 806 and/or other programmable integrated circuit such as BMC 817, which in turn may provide monitored corrosion information including a warning based on digital dV measurement signals 132 to a local user; see [0032], [0051]).
Farkas fails to teach if the first resistance is substantially equal to the second resistance, then generating, a signal that indicates the presence of corrosion.
Kessler teaches if the first resistance is substantially equal to the second resistance, then generating, a signal that indicates the presence of corrosion (a first resistor arm 101a includes a corroding resistor 103 formed with a significantly lower resistance such as copper such that in an initial uncorroded state the resistive arm 101a has a lower resistance and when the corrosion of corrosion element 103 reaches a certain point the corroding element 103 may effectively be an open circuit which would results in a resistance equal to the resistance of the second arm 102b and indicates corrosion; see Fig. 7; [0022], [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of if the first resistance is substantially equal to the second resistance, then generating, a signal that indicates the presence of corrosion as taught in Kessler into Farkas in order to gain the advantage of two resistor arms wherein one resistor arm is sensitive to corrosion and has a resistance value lower than the resistance value of the second arm when no corrosion is present and an equivalent resistance when a sense resistor is sufficiently corroded, and wherein each of the resistive arms are subject to substantially the same background drift to effectively suppress or reject the common background drift which increases the signal to background noise ration without the need to take the sensor apparatus offline to perform calibration.

Regarding claim 11, Farkas teaches further comprising: periodically measuring, by an analog to digital converter (ADC), a first voltage drop along the first line and a second voltage drop along the second line, wherein the determining of the first resistance is based on the first voltage drop and the determining of the second resistance is based on the second voltage drop (Data acquisition system 122 includes ADC for measuring a voltage differential equivalent to a first and second voltage drop as claimed; see Fig. 1; [0032]).

Regarding claim 12, Farkas teaches further comprising: routing a first trace on a printed circuit board (PCB) of the information handling system to create the first line, wherein the first trace is a first type of metal; and routing a second trace on the PCB of the information handling system to create the second line, wherein the second trace is the first type of metal (the traces are routed on a PCB and formed from copper metal; see [0039]; Fig. 2).

Regarding claim 13, Farkas further teaches further comprising: plating the first trace with a first type of metal, wherein the plating is a second type of metal (a conductive trace is copper coated with tin; see [0023]).

Claims 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US 2018/0284011 (Farkas) in view of Kessler et al. US 2018/0003615 (Kessler), and in further view of Robinson et al. US 9,182,436 (Robinson).

Regarding claims 4-7 and 14, Farkas teaches wherein the first trace includes a first metal portion, and the second trace includes a third metal portion; and wherein the first metal portion and the third metal portion are formed from a first type metal, and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion (a sensor 102 includes a corrosive sensor with traces 107a,b formed of copper traces; see [0023], [0055]; Fig. 1).
Farkas fails to teach wherein the first trace includes a first metal portion and a second metal portion plated on top of the first metal portion; and the second metal portion is formed from a second type of metal; wherein the second type metal is more negative on an anodic index than the first type of metal; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion.
Robinson teaches wherein the first trace includes a first metal portion and a second metal portion plated on top of the first metal portion; and the second metal portion is formed from a second type of metal; wherein the second type metal is more negative on an anodic index than the first type of metal; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion (the sensors are formed a first sensor is formed of a first metal made of copper and a second metal made of Tin which are equivalent to the metals disclosed in para. [0028] of the pending application and would, therefore, have the same physical properties and resistive properties as recited in the claims; see col. 2, lines 6-19; col. 3, line 13 – col. 4, line 31; col. 5, lines 46-60; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first trace includes a first metal portion and a second metal portion plated on top of the first metal portion; and the second metal portion is formed from a second type of metal; and wherein the second type metal is more negative on an anodic index than the first type of metal; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion as taught in Robinson into Farkas in order to gain the advantage of a sensor which shares a diffusive interface comprising two dissimilar metals such that the sensor provides an indication of absolute age and/or cumulative temperature history based on diffusion across an interface between dissimilar materials by modifying the copper trace of a surface-mountable corrosion sensor, and wherein the aniodic index of tin being lower is an inherent property of a tin-copper interface and wherein the lower resistance is an inherent property due to forming a parallel circuit by coating the tin on the copper.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US 2018/0284011 (Farkas) in view of Nekoksa US 5,356,521.

Regarding claim 16, Farkas teaches a method, comprising: 
applying, by a voltage supply, a voltage across first and second traces for a predetermined amount of time, wherein the first and second traces include a same metal, wherein the first and second traces are on a printed circuit board (PCB) of an information handling system (a current is provide by a voltage across the traces which are on a PCB of an information handling system; see [0024]; see [0039]; Fig. 1, 2); 
determining a first resistance of the first line and a second resistance of the second line (measurements are performed along the current paths based on a sensed differential voltage dV which relates to the resistances of the paths based on the drive current wherein measurements are performed on a continuous basis or during any desired time interval; see [0004], [0028], [0034]); 
determining, by a baseboard management controller (BMC), whether the first resistance varies from the second resistance by more than a threshold amount; in response to the first resistance varying from the second resistance by more than the threshold amount, detecting, by the BMC, an early presence of corrosion within an enclosure of the information handling system; and providing, by the BMC, a corrosion warning signal to a remote diagnostic system, wherein the corrosion warning signal indicates the early presence of corrosion within the enclosure (integrated corrosion sensor system 710 is coupled to provide digital dV measurement signals 132 (representative of corrosion occurring within chassis enclosure 804) to host processor 806 and/or other programmable integrated circuit such as BMC 817, which in turn may provide monitored corrosion information including a warning based on digital dV measurement signals 132 to a local user if the resistance exceeds a certain threshold to produce a corrosion warning; see [0032], [0051], [0053]).
Farkas fails to teach applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance.
Farkas fails to teach applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance.
Nekoksa teaches applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance (a DC power source is applied for a period of 30 minutes at the end of which a current is measured, and an additional current is measured after the power source is removed to determine a polarization source, wherein the resistance is determined from the current and power voltage; see Fig. 3; see col. 3, lines 23-58, col. 5, line 55-col. 6, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance as taught in Nekoksa into Farkas in order to gain the advantage of activating the probe and detecting a current generated by the probe after removing the power source due to depolarization and differentiate between DC polarization characteristics from changes in ohmic resistance due to a biofilm or other deposit.

Regarding claim 17, Farkas teaches further comprising: in response to an expiration of the predetermine amount of time, measuring, by an analog to digital converter (ADC), a first voltage drop along the first line and a second voltage drop along the second line, wherein the determining of the first resistance is based on the first voltage drop and the determining of the second resistance is based on the second voltage drop (data acquisition system 122 includes ADC for measuring a voltage differential equivalent to a first and second voltage drop as claimed, wherein Nekoksa teaches measuring in response to an expiration of the predetermined amount of time; see Fig. 1; [0032]).

Regarding claim 18, Farkosa teaches further comprising: causing an electrolytic process to start between the first and second traces based on the voltage and presence of moisture on the PCB (the corrosion of the sensor is due to the ambient present of water and, as best understood by the examiner, the limitations as claimed are would be inherent to corrosion present on the sensor of Farkas when ambient water is present; see [0023]).

Regarding claim 19, Farkosa fails to teach further comprising: preventing electrolysis of pure water on the PCB based on the voltage being below a predetermined threshold.
Nekoksa teaches further comprising: preventing electrolysis of pure water on the PCB based on the voltage being below a predetermined threshold (potentials are between 50 to 500 mV as larger potentials would impede biofilm growth and could cause corrosion of the electrodes, wherein one of ordinary skill in the art would understand such corrosion due to higher potentials would include corrosion due to electrolysis in water as is well-known in the art; see col. 5, lines 37-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of preventing electrolysis of pure water on the PCB based on the voltage being below a predetermined threshold as taught in Nekoksa into Farkas in order to gain the advantage of activating the probe and detecting a current generated by the probe after removing the power source to differentiate the DC current from the power source from the DC current generated by the biofilm and other deposits.

Regarding claim 20, Farkas fails to teach further comprising: prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces.
Farkas teaches further comprising: prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces (a voltage is applied to the electrodes and a current is measured while the voltage is applied and monitors a DC current generated after removing the power source; see abstract, col. 3, 38-58; col. 4, lines 8-16; col. 5, lines 55-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces as taught in Nekoksa into Farkas in order to gain the advantage of activating the probe and detecting a current generated by the probe after removing the power source to differentiate the DC current from the power source from the DC current generated by the biofilm and other deposits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868